DETAILED ACTION
	1.	This action is in response to the application filed on 3/17/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-7, 9, 11-19, and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 10-11, 14-15, 17-19, 21, 29, and 31 of U.S. Patent No. 10637342. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention.

Current Application: 16,821,156
U.S. Patent No. 10,637,342
1. A power supply comprising: a reference voltage generator to produce a reference voltage; a voltage converter to produce an output voltage to power a load as a function of an error voltage derived from the reference voltage and an output voltage feedback signal, the output voltage 


2. The power supply as in claim 1 further comprising: a monitor to produce an error voltage, the error voltage representing a difference between the desired voltage setpoint and the magnitude of the output voltage
3. The power supply, wherein the reference voltage is a floor reference voltage.
15. A power supply comprising: a reference voltage generator to produce a floor reference voltage.
4. The power supply, wherein the reference voltage generator includes an amplifier, the power supply further comprising: a switch disposed in a feedback path of the amplifier; and a mode controller in communication with the adjustor circuitry, the mode controller controlling the switch disposed in the feedback path of the adjustor circuitry, the control of the switch switching the adjustor circuitry between a first mode and a second mode.
  4. The power supply as in claim 1, wherein the adjustor circuitry is operable to adjust the magnitude of the reference voltage during the first mode in which the phase is operated in a diode emulation mode; and wherein, during the second mode, the phase is operated in a continuous conduction mode to produce the output voltage.
5. The power supply, wherein the first mode includes setting the reference voltage to a fixed value; and wherein the second mode includes varying a magnitude of the reference voltage.
  10. The power supply, wherein the mode controller includes a) the first mode in which a magnitude of the reference voltage is fixed, and b) the second mode in which the magnitude of the reference voltage varies.
6. The power supply as in claim 1, wherein the adjustor circuitry is operable to reduce a magnitude of the reference voltage in response to detecting that a magnitude of the output voltage is greater than the desired voltage setpoint.
15. A power supply comprising: the adjustor circuitry is operable to reduce a magnitude of the floor reference voltage in response to detecting that a magnitude of the output voltage is greater than the desired voltage setpoint.
7. The power supply, wherein the adjustor circuitry is operable to increase a magnitude of the reference voltage in response to detecting that a magnitude of the output voltage is less than the desired voltage setpoint.
14. The power supply, wherein the adjustor circuitry is operable to, a) increase a magnitude of the reference voltage in response to detecting that the magnitude of the output voltage feedback signal is less than the desired voltage setpoint.
9. The power supply, wherein the adjustor is operative to discontinue adjusting the magnitude of the reference voltage in response to detecting a polarity change in the reference voltage during operation in a diode emulation mode.
15. A power supply comprising: adjustor circuitry to adjust a magnitude of the floor reference voltage to maintain regulation of the output voltage in accordance with a desired voltage setpoint during a diode emulation mode
11. The power supply, wherein the adjustor circuitry is operable to adjust the magnitude of the reference voltage during a condition in which the voltage converter is operated in a diode emulation mode.
15. A power supply comprising: adjustor circuitry to adjust a magnitude of the floor reference voltage to maintain regulation of the output voltage in accordance with a desired voltage setpoint during a diode emulation mode
12. The power supply, wherein the phase is operated in a constant ON-time mode in which high side switch circuitry in the voltage converter is activated for a predetermined pulse time for 


a mode controller to switch between i) a diode emulation mode in which the magnitude of the reference voltage is adjusted via the adjustor circuitry, and ii) a continuous conduction mode in which a magnitude of the reference voltage varies
depending on a magnitude of the output voltage with respect to the desired voltage setpoint.
14. The power supply as in claim 13, wherein the adjustor circuitry is operable to, in the second mode: a) increase a magnitude of the reference voltage in response to detecting that the magnitude of the output voltage feedback signal is less than the desired voltage setpoint, and b) decrease the magnitude of the reference voltage in response to detecting that the magnitude of the output voltage feedback signal is greater than the desired voltage setpoint.
14. A method comprising: producing a reference voltage; producing an output voltage to power a load as a function of an error voltage derived from the reference voltage and an output voltage feedback signal, the output voltage feedback signal derived from the output voltage; and adjusting a magnitude of the reference voltage based on the error voltage, adjustment of the magnitude of the reference voltage maintaining regulation of the output voltage as specified by a desired voltage setpoint.
  17. The power supply further comprising: a mode controller to switch between i) the diode emulation mode in which the magnitude of the floor reference voltage is adjusted via the adjustor circuitry while in the diode emulation mode and ii) a continuous conduction mode in which a magnitude of the floor reference voltage varies depending on a magnitude of the output voltage with respect to the desired voltage setpoint.
15. The method as in claim 14 further comprising: producing the error voltage based on a difference between the reference voltage and the output voltage feedback signal.
21. The method comprising: producing an error voltage, the error voltage representing a difference between the desired voltage setpoint and an average magnitude of the output voltage
16. The method as in claim 14, wherein the reference voltage is a floor reference voltage to a ramp voltage.
18. The power supply, wherein the reference voltage generator clamps the offset ramp voltage, 
17. The method as in claim 16 further comprising; setting the reference voltage to a fixed value to a first operational mode; and varying a magnitude of the reference voltage in a second operational mode.
1. A power supply comprising: the mode controller controlling a switch disposed in a feedback path of the adjustor circuitry, the control of the switch switching the adjustor circuitry between a first mode and a second mode
18. The method further comprising: reducing a magnitude of the reference voltage in response to detecting that a magnitude of the output voltage is greater than a desired voltage setpoint.
15. A power supply comprising: the adjustor circuitry is operable to reduce a magnitude of the floor reference voltage in response to detecting that a magnitude of the output voltage is greater than the desired voltage setpoint.
19. The method as in claim 14 further comprising: increasing a magnitude of the floor reference voltage in response to detecting that a magnitude of the output voltage is less than the desired voltage setpoint.
14. The power supply, wherein: a) increase a magnitude of the reference voltage in response to detecting that the magnitude of the output voltage feedback signal is less than the desired voltage setpoint
23. The method further comprising; adjusting the magnitude of the reference voltage during generation of the output voltage via a diode emulation mode.
4. The power supply, wherein the adjustor circuitry is operable to adjust the magnitude of the reference voltage during the first mode in which the phase is operated in a diode emulation mode.
24. The method further comprising:
producing the output voltage via a constant ON-time mode in which high side switch circuitry is activated for a predetermined pulse time for each of multiple control cycles.
24. The method comprising: operating the power supply phase in a constant ON-time mode in which high side switch circuitry in the phase is activated for a predetermined pulse time for each of multiple control cycles.

17. The power supply comprising: a mode controller to switch between i) the diode emulation mode in which the magnitude of the floor reference voltage is adjusted via the adjustor circuitry while in the diode emulation mode and ii) a continuous conduction mode in which a magnitude of the floor reference voltage varies depending on a magnitude of the output voltage with respect to the desired voltage setpoint.
26. Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: produce a reference voltage; produce an output voltage to power a load as a function of an error voltage derived from the reference voltage and an output voltage feedback signal, the output voltage feedback signal derived from the output voltage; and adjust a magnitude of the reference voltage based on the error voltage, adjustment of the magnitude of the reference voltage maintaining regulation of the output voltage as specified by a desired voltage setpoint.
29. Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: 
produce a floor reference voltage; set the floor reference voltage to a varying reference voltage for each of multiple cycles during the second mode; and reduce a magnitude of the floor reference voltage in response to detecting that a magnitude of the output voltage is greater than the desired voltage setpoint;; and reduce a magnitude of the floor reference voltage in response to detecting that a magnitude of the output voltage is greater than the desired voltage setpoint.


Claim Objections
5.	Claim 2, 4, 10, 15, and 26 objected to because of the following informalities: 
Claims 2 (similarly in claims 15) recites “an error voltage generator operative to produce the error voltage based on a difference between the reference voltage and the output voltage feedback signal” should be replaced with “an error voltage generator operative to produce the error voltage based on a difference between the voltage setpoint and the output voltage feedback signal”, because Applicant’s Fig. 3 shows the “error voltage” is produce based on the different between the voltage setpoint and the output voltage feedback signal. 
Claim 4 recites “the control of the switch switching the adjustor circuitry between a first mode and a second mode” should be replaced with “the mode controller controls the switch of the adjustor circuit between a first mode and a second mode”. 

Claim 26 recites “Computer-readable storage hardware” should be replace with “A computer-readable storage hardware” and “carried out by computer processor hardware” should be replaced with “carried out by the computer processor hardware”.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-7, 11-19, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darmawaskita et al. (US 20140132236).
Regarding claim 1: Darmawaskita et al. discloses a power supply (i.e. figures 1-2) comprising: 
a reference voltage generator (i.e. generator that provides signal 158) to produce a reference voltage (i.e. voltage signal 158); 
a voltage converter (i.e. converter of figure 1) to produce an output voltage (i.e. Vout) to power a load (i.e. load at Vout) as a function of an error voltage (i.e. from 116) derived from the reference voltage (i.e. voltage signal 158 is provided to control the voltage Vout, in which provide a feedback voltage to the amplifier 116 that output an error voltage) and an output voltage feedback signal (i.e. from 138, 140), the output voltage feedback signal (i.e. from 138, 140) derived from the output voltage (i.e. Vout); and 
adjustor circuitry (i.e. circuitry of figure 1) to adjust a magnitude of the reference voltage (i.e. voltage signal 158, figure 2 shows signal 158 is adjusted during different time interval) based on the error voltage (i.e. from 116), adjustment of the magnitude of the reference voltage (i.e. voltage signal 158, figure 2 shows signal 158 is adjusted during different time interval) maintaining regulation of the output voltage (i.e. Vout) as specified by a desired voltage setpoint (i.e. 118).
Regarding claim 2: (i.e. figure 1) an error voltage generator operative to produce the error voltage (i.e. from 116) based on a difference between the reference voltage (i.e. from 118) and the output voltage feedback signal (i.e. from 138, 140). 
Regarding claim 3: (i.e. figures 1-2) wherein the reference voltage (i.e. voltage signal 158) is a floor reference voltage.
Regarding claim 4: (i.e. figures 1-2) wherein the reference voltage generator includes an amplifier (i.e. 116) , the power supply further comprising: 
a switch (i.e. 108) disposed in a feedback path (i.e. path of 116 to 104) of the amplifier (i.e. 116); and 
a mode controller (i.e. controller for switch 108) in communication with the adjustor circuitry (i.e. circuitry of figure 1), the mode controller (i.e. controller for switch 108) controlling the switch (i.e. 108) disposed in the feedback path (i.e. path of 116 to 104) of the adjustor circuitry (i.e. circuitry of figure 1), 
(i.e. 108) switching the adjustor circuitry between a first mode and a second mode (i.e. on/off).
Regarding claim 5: (i.e. figure 2: see signals 108 and 158) wherein the first mode includes setting the reference voltage to a fixed value; and wherein the second mode includes varying a magnitude of the reference voltage.
Regarding claim 6: (i.e. figures 1-2) the adjustor circuitry (i.e. circuitry of figure 1) is operable to reduce a magnitude of the reference voltage (i.e. voltage signal 158) in response to detecting that a magnitude of the output voltage (i.e. Vout) is greater than the desired voltage setpoint (i.e. 118).
Regarding claim 7: (i.e. figures 1-2) the adjustor circuitry (i.e. circuitry of figure 1) is operable to increase a magnitude of the reference voltage (i.e. voltage signal 158) in response to detecting that a magnitude of the output voltage (i.e. Vout) is less than the desired voltage setpoint (i.e. 118).
Regarding claim 11: (i.e. figures: 1-2) wherein the adjustor circuitry is operable to adjust the magnitude of the reference voltage (i.e. figure 2: signal 158) during a condition in which the voltage converter is operated in a diode emulation mode (i.e. mode operation of the PWM signals 157 and 154 in on condition).
Regarding claim 12: (i.e. figures 1-2) wherein the phase is operated in a constant ON-time mode (i.e. see signal 150) in which high side switch circuitry in the voltage converter is activated (i.e. by signal 154) for a predetermined pulse time for each of multiple control cycles to produce the output voltage.
Regarding claim 13: (i.e. figures 1-2) further comprising: a mode controller (i.e. controller for switch 108) to switch between 
(i.e. signals 108 during on period) in which the magnitude of the reference voltage (i.e. see signal 158 during on period of the signal 108) is adjusted via the adjustor circuitry, and 
ii) a continuous conduction mode (i.e. signals 108 during off/closes period) in which a magnitude of the reference voltage varies (i.e. see signal 158) depending on a magnitude of the output voltage (i.e. Vout) with respect to the desired voltage setpoint (i.e. 118).
Regarding claims 14-19 and 23-25: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).
Regarding claim 26: Darmawaskita et al. disclose computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware (i.e. ¶ 58, 1258), cause the computer processor hardware to: 	
produce a reference voltage (i.e. voltage signal 158); 
produce an output voltage (i.e. Vout) to power a load (i.e. load at Vout) as a function of an error voltage (i.e. from 116) derived from the reference voltage (i.e. voltage signal 158 is provided to control the voltage Vout, in which provide a feedback voltage to the amplifier 116 that output an error voltage) and an output voltage feedback signal (i.e. from 138, 140), the output voltage feedback signal (i.e. from 138, 140) derived from the output voltage (i.e. Vout); and 
adjust a magnitude of the reference voltage (i.e. voltage signal 158, figure 2 shows signal 158 is adjusted during different time interval) based on the error voltage (i.e. from 116), adjustment of the magnitude of the reference voltage (i.e. voltage signal 158, figure 2 shows signal 158 is adjusted during different time interval) maintaining regulation of the output voltage (i.e. Vout) as specified by a desired voltage setpoint (i.e. 118).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 8 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Darmawaskita et al. (US 20140132236) in view of Wrathall (US 20090206808).
Regarding claims 8 and 20: Darmawaskita et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a filter circuit operative to receive the output voltage feedback signal and produce a filtered output voltage feedback signal; and an error voltage generator operative to produce the error voltage 
 Wrathall disclose voltage converter comprising (i.e. figure 8B) a filter circuit (i.e. Rf1, Cf1) operative to receive the output voltage feedback signal and produce a filtered output voltage feedback signal; and an error voltage generator (i.e. EA) operative to produce the error voltage based on a difference between the filtered output voltage feedback signal and the desired voltage setpoint.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Darmawaskita et al.’s invention with the converter as disclose by Wrathall in order to compensate high-frequency voltage mode operation.

Allowable Subject Matter
10.	Claims 9-10 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/           Primary Examiner, Art Unit 2838